DETAILED ACTION

This communication is in response to the Application filed on 20 May 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16, 18-20, and 22 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Means Plus Function Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 13-14, 16, and 18-19 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because their limitations use non-structural terms “message receiving module”, “fitness intention updating module”, and “fitness information extracting module”, “response obtaining module”, “message generating module”, and “response message providing module” coupled with functional language “for” (“configured to”) without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13-14, 16, and 18-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
           Regarding claim 13, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: processor 1610 + memory 1620 + para [00205]-[00207] (instructions) as “message receiving module”, “fitness intention updating module”, and “fitness information extracting module”, “response obtaining module”, “message generating module”, and “response message providing module”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT
The following claims have been amended with the approval of the applicant’s representative, Susan Yee. 

Please amend claim 1 as follows:

A method for fitness assistance to a user in a conversation session, comprising:	receiving, in the conversation session, at least one message as part of an automated chatting service, the conversation session being between the user and an electronic conversational agent;	updating, based on the conversation session and one or more factors associated with the at least one message, a fitness intention associated with the user;	extracting, based on one or more factors associated with the at least one message, fitness information associated with the user;	obtaining at least one response, through applying a set of rules on the fitness information and the fitness intention;	generating, according to the at least one response, a response message including a fitness suggestion to the user, the generating the response message comprising:
generating a plurality of question-answer pairs from extracted information from a webpage related to the fitness intention, the information including one or more of a title, at least one essential sentence from a document of the webpage, or at least one descriptive sentence from each part of the document of the webpage;
scoring a matching rate for the response message based on the one or more factors associated with the at least one message and a question-answer pair from the plurality of question-answer pairs;
selecting the response message based on the matching rate; and	providing the response message including the fitness suggestion to the user in the conversation session.

Please amend claim 12 as follows:

The method of claim 10, wherein the question-answer pair collection is generated through:	  extracting [[a]]the title and the at least one essential sentence from [[a]]the document in [[a]]the web page;	  extracting the at least one descriptive sentence corresponding to each essential sentence from a part of the document that is related to the essential sentence;	  plurality of question-answer pairs generated based on one or more of the title, the at least one essential sentence, or the at least one descriptive sentence in the question-answer pair collection.

Please amend claim 13 as follows:

An apparatus for fitness assistance to a user in a conversation session, comprising:	a message receiving module for receiving, in the conversation session, at least one message as part of an automated chatting service, the conversation session being between the user and an electronic conversational agent:	a fitness intention updating module for updating, based on the conversation session and one or more factors associated with the at least one message, a fitness intention associated with the user;	a fitness information extracting module for extracting, based on one or more factors associated with the at least one message, fitness information associated with the user;	a response obtaining module for obtaining at least one response, through applying a set of rules on the fitness information and the fitness intention;	a message generating module for generating, according to the at least one response, a response message including a fitness suggestion to the user, the generating the response message comprising:
generating a plurality of question-answer pairs from extracted information from a webpage related to the fitness intention, the information including one or more of a title, at least one essential sentence from a document of the webpage, or at least one descriptive sentence from each part of the document of the webpage;
scoring a matching rate for the response message based on the one or more factors associated with the at least one message and a question-answer pair from the plurality of question-answer pairs;
selecting the response message based on the matching rate; and
a response message providing module for providing the response message including the fitness suggestion to the user in the conversation session.

Please amend claim 20 as follows:

A computer system for fitness assistance to a user in a conversation session, comprising:      one or more processors; and      a memory storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising:	receiving, in the conversation session, at least one message as part of an automated chatting service, the conversation session being between the user and an electronic conversational agent;	updating, based on the conversation session and one or more factors associated with the at least one message, a fitness intention associated with the user;	extracting, based on one or more factors associated with the at least one message, fitness information associated with the user;	obtaining at least one response, through applying a set of rules on the fitness information and the fitness intention;	generating, according to the at least one response, a response message including a fitness suggestion to the user, the generating the response message comprises:
generating a plurality of question-answer pairs from extracted information from a webpage related to the fitness intention, the information including one or more of a title, at least one essential sentence from a document of the webpage, or at least one descriptive sentence from each part of the document of the webpage;
scoring a matching rate for the response message based on the one or more factors associated with the at least one message and a question-answer pair from the plurality of question-answer pairs;
selecting the response message based on the matching rate; and
providing the response message including the fitness suggestion to the user in the conversation session.

Please cancel claim 21. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is US 20140371887 (Hoffman et al.) and “Addressing Challenges in Promoting Healthy Lifestyles: The AI-Chatbot Approach” (Fadhil-Gabrielli). Hoffman et al. discloses a method for fitness assistance to a user in a conversation session (Hoffman et al., fig. 8, shows the device’s response to a user’s command (i.e., a conversation session).), comprising: receiving, in the conversation session, at least one message, wherein the conversation session is between the user and an electronic conversational agent (Hoffman et al., para [0146]); updating, based on the conversation session and one or more factors associated with the at least one message, a fitness intention associated with the user (Hoffman et al., para [0146]); extracting, based on one or more factors associated with the at least one message, fitness information associated with the user (Hoffman et al., para [0138]); obtaining at least one response, through applying a set of rules on the fitness information and the fitness intention (Hoffman et al., para [0146]); generating, according to the at least one response, a response message including a fitness suggestion to the user (Hoffman et al., para [0148].); and providing the response message including the fitness suggestion to the user (Hoffman et al., para [0148]).  
Hoffman et al., though, does not disclose that the above limitations may be part of an automated chatting service. Fadhil-Gabrielli is cited to disclose an automated chatting service (i.e., an AI-Chatbot) as a fitness assistant. 
However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“generating, according to the at least one response, a response message including a fitness suggestion to the user, the generating the response message comprising:
generating a plurality of question-answer pairs from extracted information from a webpage related to the fitness intention, the information including one or more of a title, at least one essential sentence from a document of the webpage, or at least one descriptive sentence from each part of the document of the webpage;
scoring a matching rate for the response message based on the one or more factors associated with the at least one message and a question-answer pair from the plurality of question-answer pairs;
selecting the response message based on the matching rate; and	providing the response message including the fitness suggestion to the user in the conversation session.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656